ORIGINAL
                                 •
           Case 4:18-cr-00239-A Document 42 Filed 10/26/18             Page 1 of 2 PageID 107
                                                                                U.S. DISTRICT COlJRT


                                                                               ,---''"'
                                                                            NORTHERJI{ DISTRICT OF TEXAS
                                                                                      FILED
                                                                                                         ~-,,
                               IN THE UNITED STATES DISTRICT
                               FOR THE NORTHERN DISTRICT OF
                                                                         URT:~        ~
                                                                                          "'/
                                                                                                6 "'"'      l'



                                       FORT WORTH DIVISION                     L______ .- . . . . ···-·J
                                                                            CI,ERK, U.S. DlSTRlCT COl''RT
                                                                             .By _ _ _ _ _ __
     UNITED STATES OF AMERICA                                                             Deruty

     v.                                            No. 4:18-CR-239-A

     BOBBY CAMPBELL (0 1)

                                         FACTUAL RESUME



            The defendant is pleading guilty to Count One of the Superseding Information,
     charging Conspiracy to Possess with Intent to Distribute Methamphetamine, in violation
     of21 U.S.C. § 846 (21 U.S.C. § 841(a)(l) and (b)(l)(C)).

     II.      Penalties:

              The penalties the Court can impose include:

              a.     imprisonment for a period not to exceed twenty (20) years;

              b.     a fine not to exceed one million dollars ($1 ,000,000), or both such fine and
                     imprisonment;

              c.     a term of supervised release of not less than three (3) years, which may be
                     mandatory under the law and will follow any term of imprisonment. If the
                     defendant violates any condition of the term of supervised release, the
                     Court may revoke such release term and require that the defendant serve an
                     additional period of confinement;

              d.     a mandatory special assessment of $1 00;

              e.     forfeiture of property; and

              f.     costs of incarceration and supervision.




     Factual Resume - Page 1
                             •
   Case 4:18-cr-00239-A Document 42 Filed 10/26/18

                                                                       •
                                                                      Page 2 of 2 PageID 108




Ill.   Elements of the Offense:

       In order to establish the offense alleged in Count One of the Superseding
Information, the government must prove the following elements beyond a reasonable
doubt:

                          That two or more persons, directly or indirectly, reached an
                          agreement to possess with intent to distribute a controlled substance,
                          as charged in the Superseding Information;

       Second:            That the defendant knew of the unlawful purpose of the agreement;

       Third:             That the defendant joined in the agreement willfully, that is, with the
                          intent to further its unlawful purpose; and

       Fourth:            That the overall scope of the conspiracy involved a mixture and
                          substance containing a detectable amount of methamphetamine.

IV.    Stipulated Facts:

        Beginning in or before August 20 17, and continuing thereafter until on or around
July 11, 2018, in the Fort Worth Division of the Northern District of Texas, defendant
Bobby Campbell, along with others, did knowingly and intentionally combine, conspire,
confederate, and agree to engage in conduct in violation of21 U.S.C. § 841(a)(l) and
(b)(l)(C), namely, to possess with intent to distribute a mixture and substance containing
a detectable amount of methamphetamine, a Schedule II controlled substance.

        On July 11, 2018, law enforcement stopped a car being driven by Campbell in
Fort Worth, Texas. Law enforcement eventually searched the car and found, among other
items, approximately 200 grams of methamphetamine. Campbell was arrested. During a
post-Miranda interview, Campbell admitted to obtaining quantities of methamphetamine
and redistributing the methamphetamine to individuals in the Fort Worth area.

        Campbell stipulates to the above facts, and admits that he conspired with at least
one individual to possess methamphetamine with intent to distribute it.

                              :fiPULATED on this     /<P~    day of   Ot.fo~tr , 2018.
                                                      ~~/12L
                                                      VINCENT WISELY
Defendant                                             Counsel for Defendant

Factual Resume - Page 2
